Citation Nr: 0516557	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  05-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
40 percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial disability rating in excess of 
40 percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

These matters come to the Board of Veterans' Appeals (Board) 
from August 2002 and November 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


REMAND

In a December 2004 VA Form 9, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  That 
hearing has not yet been provided and the veteran has not 
withdrawn his request for such a hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge in accordance with the docket 
number of his appeal.

The case should then be returned to the Board.  No action is 
required of the veteran until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


